                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 12/03/19

United States of America

               v.                                                         S1 16 Cr. 656 (GHW)

Jonathan Perez,
                            Defendant.


Jonathan Perez,
                            Petitioner                                     19 Civ. 9129 (GHW)

               v.

United States of America,
                            Respondent.


              Order re: Attorney-Client Privilege Waiver (Informed Consent)
       WHEREAS Petitioner-Defendant Jonathan Perez has moved for relief from his

conviction pursuant to 28 U.S.C. § 2255 on the ground of ineffective assistance of counsel; and

       WHEREAS the Government, after reviewing the motion papers, has concluded that the

testimony of Petitioner’s former counsel, James Branden, Esq. (“Counsel”), will be needed in

order to allow the Government to respond to certain aspects of the motion; and

       WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony

of Counsel is needed in order to allow the Government to respond to the motion; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege

as a matter of law; and

       WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.
Responsibility Formal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor

When Lawyer’s Former Client Brings Ineffective Assistance of Counsel Claim,

       IT IS HEREBY ORDERED that Counsel shall give sworn testimony, in the form of an

affidavit or affirmation, addressing the allegations of ineffective assistance of counsel made by

movant; and it is further

       ORDERED that Petitioner-Defendant Jonathan Perez execute and return to this court

within 60 days from today’s date the accompanying “Attorney-Client Privilege Waiver

(Informed Consent)” form. If the document is not received by the court within 60 days from

today’s date, the court will deny the § 2255 motion, on the ground that the movant failed to

authorize the disclosure of information needed to permit the Government to respond to the

motion; and it is further

       ORDERED that the Government shall be permitted an additional 30 days from the

receipt of said executed “Attorney-Client Privilege Waiver (Informed Consent)” form to obtain

sworn testimony from Counsel and file its opposition and any additional supporting papers with

this Court.

The Clerk of Court is directed to send a copy of this order by to Mr. Perez by first-class and
certified mail.

Dated: New York, New York
       December 3, 2019


                                                 _____________________________________
                                                 HONORABLE GREGORY H. WOODS
                                                 UNITED STATES DISTRICT JUDGE


                                                2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America

              v.                                                          S1 16 Cr. 656 (GHW)

Jonathan Perez,
                            Defendant.


Jonathan Perez,
                            Petitioner                                     19 Civ. 9129 (GHW)

              v.

United States of America,
                            Respondent.


                    Attorney-Client Privilege Waiver (Informed Consent)
To: Petitioner-Defendant Jonathan Perez

       You have made a motion under Section 2255 of Title 28, United States Code, to have
your conviction set aside on the ground that you received ineffective assistance from your former
lawyer, James Branden, Esq. (referred to in this form as “your former attorney”). The Court has
reviewed your papers and determined that it needs to have a sworn testimonial statement from
Counsel in order to evaluate your motion.

       By making this motion, you have waived the attorney-client privilege you had with your
former attorney to the extent relevant to determining your claim. This means that if you wish to
press your claim of ineffective assistance, you cannot keep the communications between yourself
and your former attorney a secret—you must allow them to be disclosed to the Government and
to the Court pursuant to court order. The court has already issued an Order (copy attached)
ordering your former attorney to give such testimony, in the form of an affidavit. This Informed
Consent form is designed to ensure that you fully understand and agree to this.

        Specifically, if you wish to proceed with your motion to set aside your conviction or
sentence on the basis that you received ineffective assistance of counsel, you must sign this
statement and return it to the court in the attached envelope (keeping a copy for your records).
The form constitutes your authorization to your former attorney to disclose confidential
communications (1) only in response to a court order and (2) only to the extent necessary to shed
light on the allegations of ineffective assistance of counsel that are raised by your motion.

       You should know that if you sign this authorization, you run the risk that your former
attorney will contradict your statements about his or her representation of you. However, you
should also know that the court will deny your motion if you do not authorize your former
attorney to give an affidavit in response to the Court’s attached Order.

        You must return this form, signed by you and notarized, within sixty (60) days from the
date of the Court’s Order directing your former lawyer to give testimony. If the Court does not
receive this form, signed by you and notarized, within that time, the court will automatically
deny your motion.

NOTARIZED AUTHORIZATION

I have read the Court’s Order dated ___________ and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former attorney, James Branden,
Esq., to comply with the Court’s Order by giving testimony, in the form ordered by the court,
relating to my motion to set aside my conviction on the ground of ineffective assistance of
counsel. This authorization allows my former attorney to testify only pursuant to court order, and
only to the extent necessary to shed light on the allegations of ineffective assistance of counsel
that are raised by my motion.

Dated: ________________________

       ________________________



Sworn to before me this _____ day of _______________, 20___

_____________________________________
Notary Public




                                              2
                    Attorney-Client Privilege Waiver (Informed Consent)
